Citation Nr: 1142831	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  08-34 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for bilateral hearing loss and tinnitus.  The Veteran disagreed with the initial ratings assigned to these disabilities.

In August 2011, the Veteran testified at a Travel Board Hearing before the undersigned Acting Veterans Law Judge sitting in Roanoke.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's hearing acuity has been shown to be no worse than a Roman numeral designation of I in the right ear, and no worse than a Roman numeral designation of IV in the left ear.

2.  The Veteran's service-connected tinnitus is assigned the maximum schedular rating.

CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral hearing loss disability are not met.  38 U.S.C.A. § 1155 (West 2002& Supp. 2011); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2011).

2.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus or for referral for an extraschedular evaluation.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) ("Pelegrini II"), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his possession that pertains to the claim, was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

The requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

However, for initial rating claims, where, as here, service connection has been granted and the initial rating has been assigned, the claim of service connection has been more than substantiated, as it has been proven; therefore, 38 U.S.C.A. § 5103(a) notice is no longer required, since the purpose that the notice was intended to serve has been fulfilled.  Furthermore, once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to any downstream elements).

Nevertheless, the Board notes that a pre-adjudication notice letter, dated March 2007, advised the Veteran of how to substantiate his original claim for service connection, including what VA would do to assist him in obtaining evidence, as well as both his and VA's responsibilities for acquiring such evidence.  This letter also provided an explanation of how VA assigns both the effective date and disability rating elements of a claim, thus satisfying the requirements of Dingess/Hartman.  This letter was issued prior to adjudication of the claim.

Regarding VA's duty to assist, the claims file contains VA audio examinations dated in August 2007 and March 2011.  The claims file also contains a private audio examination report in January 2007.  Additionally, the claims file contains the Veteran's statements in support of his claims.  The Veteran has not referenced any outstanding, available records that he wanted VA to obtain or that he felt were relevant to the claim that have not already been obtained and associated with the record.  Although the Veteran received benefits through the Social Security Administration (SSA), there is no evidence, and the Veteran has not asserted, that he receives SSA benefits on the basis of disability.

Review of the VA examination reports shows that the examiners reviewed the pertinent evidence of record, elicited from the Veteran his history of hearing loss complaints and symptomatology, and provided clinical findings detailing the results of the examinations.  For these reasons, the Board concludes that the examination reports are adequate upon which to base a decision in this case.

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of the claims has been consistent with the provisions of the VCAA.  There is no outstanding duty to notify or assist the Veteran regarding the claims currently in appellate status.  The Veteran has been provided the opportunity to submit evidence and argument in support of his claims and to respond to the VCAA notice.  The purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his appealed claims. 

II.  Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate Diagnostic Codes (DCs) identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

The veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  The Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Entitlement to an initial compensable evaluation for bilateral hearing loss.

The Veteran's bilateral hearing loss disability has been assigned a noncompensable rating, effective February 12, 2007.  He contends that his bilateral hearing loss is of greater severity than the current noncompensable rating contemplates.

The Veteran's bilateral hearing loss has been evaluated under 38 C.F.R. § 4.85, DC 6100, which sets forth the rating criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Under Table VI, a Roman numeral designation (I through XI) for hearing impairment is found based on a combination of the percent of speech discrimination scores and the puretone threshold average.  38 C.F.R. 
§ 4.85(b).  Table VIA, which assigns a Roman numeral designation based solely on the puretone threshold average, is used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc.  38 C.F.R. § 4.85(c).  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity, as measured by the results of controlled speech discrimination tests (using the Maryland CNC test), together with the average hearing threshold level.  The puretone threshold average is the sum of the puretone threshold at 1000, 2000, 3000 and 4000 Hertz, divided by four.  38 C.F.R. § 4.85(d).  The Roman numeral designations, determined using Table VI or Table VIA, are combined using Table VII to find the percentage evaluation to be assigned for the hearing impairment. 

Title 38 C.F.R. § 4.86  allows for the use of either Table VI or Table VIA in determining the appropriate numeric designation when there are exceptional patterns of hearing impairment.  The regulation is applicable where testing shows that the veteran had puretone thresholds of 55 decibels or more in each of the specified frequencies (1000, 2000, 3000 and 4000 Hertz ) or when the puretone threshold is 30 decibels or less at 1000 Hertz  and 70 or more decibels at 2000 Hertz.  See 38 C.F.R. § 4.86.  However, the test results discussed below do not meet the numerical criteria for such a rating.  Thus, the Veteran's bilateral hearing loss is to be rated by the usual method.

Pursuant to his claim of entitlement to service connection, the Veteran submitted a private audiological evaluation from Associated Hearing & Diagnostics, dated January 2007.  The report for organic hearing loss reflected puretone thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
50
55
LEFT
40
45
70
60

The average decibel loss was 43 for the right ear and 54 for the left ear.  Speech recognition ability was 100 percent for the right ear and 76 percent for the left ear.  Although it is not clear from the examination report whether the examiner utilized the Maryland CNC test in determining speech recognition ability, as will be discussed below, the results from this examination equal those of both VA examination in terms of hearing acuity.  The clinician completing the report diagnosed the Veteran as having asymmetric sensorineural bilateral hearing loss, right moderate, and left mild to severe/profound sensorineural bilateral hearing loss with fair word recognition scores.  This examination results in the assignment of a hearing acuity of Roman numeral designation of I in the right ear and Roman numeral designation of IV in the left ear.  This warrants a noncompensable disability rating under 38 C.F.R. § 4.85, Table VII, and no higher.  

In August 2007, the Veteran was afforded a VA audiological examination, which reflected puretone thresholds as follows:  



HERTZ



1000
2000
3000
4000
RIGHT
20
35
50
55
LEFT
30
55
70
85

The average decibel loss was 40 for the right ear and 60 for the left ear.  Speech recognition ability using the Maryland CNC test was 92 percent for the right ear and 80 percent for the left ear.  This examination results in the assignment of a hearing acuity of a Roman numeral designation of I in the right ear and a Roman numeral designation of IV in the left ear.  As with the private examination findings, the VA examination results warrant a noncompensable disability rating under 38 C.F.R. § 4.85, Table VII, and no higher.

In March 2011, the Veteran was afforded a second VA audiological examination, which reflected puretone thresholds as follows:



HERTZ



1000
2000
3000
4000
RIGHT
35
50
60
55
LEFT
45
65
75
80

The average decibel loss was 50 for the right ear and 66 for the left ear.  Speech recognition ability using the Maryland CNC test was 100 for the right ear and 88 percent for the left ear.  The examination results in the assignment of a hearing acuity of a Roman numeral designation of I in the right ear and a Roman numeral designation of III in the left ear.  Under 38 C.F.R. § 4.85, Table VII, this again results in a noncompensable disability rating and no higher.  

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that, relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  The Court's rationale in requiring an examiner to consider the functional effects of a Veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, "unlike the rating schedule for hearing loss, § 3.321(b) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  The Secretary's policy [requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities] facilitates such determinations by requiring VA audiologists to provide information in anticipation of its possible application."  Id.  In this regard, the March 2011 examination report of record contains documentation that the Veteran has difficulty understanding speech clearly especially in background noise.  Further, the Veteran has testified regarding the effect of his hearing loss and the difficulties it causes.  The Board finds that the record contains the type of evidence regarding functional impact described by the Court and can proceed, as done so below, to consider extra-schedular consideration, and thus, there is no violation of holding in Martinak.

The Board has considered the statements made by the Veteran and his representative on his behalf, both in writing and during his August 2011 hearing before the Board.  In this regard, as noted above, the Board observes that the Veteran avers that he is entitled to a higher disability evaluation because, as a result of his hearing loss disorder, he was unable to renew his commercial drivers' license, and, thus, was forced to resign from his job as a commercial trucker (which he had held for more than 30 years).  In this regard, the Court has repeatedly held that a veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  As the Board finds that hearing loss and its symptomatology is something the Veteran, as a layperson, is competent to describe, his statements carry some probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995).

However, the Board is bound in its decisions by the regulations of the Department. 38 U.S.C.A. § 7104(c).  The supplementary information included with the publication of the revisions to the Schedule for rating hearing loss (64 FR 25206 (May 11, 1999)) discusses VA's choice of methodology employed for determining impairment of auditory acuity.  In short, the use of the Maryland CNC speech discrimination test and the puretone threshold average determined by an audiometry test was established by a regulation for evaluating hearing loss published in the Federal Register on November 18, 1987 (52 FR 44117).  That regulation changed the method of evaluating hearing loss based on a VA study on hearing loss testing methods and assistive hearing devices that Congress had requested in 1984.  The results of this study were published by VA in a January 1986 report entitled "Report on Hearing Loss Study."  This long-standing methodology was properly administered in this case, and there is no evidence that VA improperly interpreted the testing results.  The evaluations derived from the Schedule are intended to make proper allowance for improvement by hearing aids.  VHA consultants have "indicated that it is well accepted in the audiological literature that the better the speech discrimination score, the better the overall result with hearing aids."  See 64 FR 25200, 25204 (May 11, 1999). 

It is undisputed that a service-connected disability can have an adverse effect on employment, but it bears noting that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 38 C.F.R. § 4.1.  Moreover, as noted above, the schedular criteria are specific, and the Veteran's hearing loss is simply not of sufficient severity to warrant a compensable rating, as a noncompensable rating is assigned for a wide range of hearing impairment.  Therefore, the Board finds that the evidence of record is sufficient on which to evaluate the disability and the evidence of record does not substantiate a compensable scheduler rating for the service-connected bilateral hearing loss.

The Board has also considered the potential application of 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the threshold determination is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  In this case, the Board concludes that the Veteran's service-connected bilateral hearing loss disorder is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  The threshold determination in a Thun analysis, therefore, is not met.  Further, even if this threshold determination was met, the evidence of record does not demonstrate that his bilateral hearing loss has resulted in frequent periods of hospitalization, and although he reports that he has been unable to continue working as a commercial truck driver due to his hearing loss disability, there is no evidence that the disability precludes his working in another occupation or area where hearing acuity does not play such a crucial role.  Here, the Veteran's disability has been evaluated under the applicable diagnostic code that has specifically contemplated the level of occupational impairment caused by his disability.  Higher ratings are available for greater levels of disability and increased symptoms.  Therefore, referral for assignment of an extra-schedular evaluation in this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

Although the Board is extremely sympathetic to the Veteran's concerns, as discussed above, evaluations for hearing loss are based on mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Id.  As such, the Board can find no basis upon which to provide a higher disability rating.

In sum, the Board concludes that the Veteran's bilateral hearing loss disability does not warrant a compensable rating at any time under appeal.  The "benefit of the doubt rule," enunciated in 38 U.S.C.A. § 5107(b), is not applicable in this case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

B.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.

The Veteran's tinnitus disability has been assigned a 10 percent rating, effective February 12, 2007.  He contends, however, that because of the degree of constant ringing in his ears bilaterally, he is entitled to a higher evaluation.

VA examination reports dated in August 2007 and March 2011 detailed the Veteran's complaints of persistent, bilateral tinnitus, specifically, that he has trouble understanding speech, especially where there is background noise.  Both examiners diagnosed him as having bilateral tinnitus.

Under 38 C.F.R. §4.87, DC 6260, however, a 10 percent rating is the maximum allowable schedular rating for tinnitus by law.  The Board first notes that it has been VA's policy for a number of years that, where tinnitus is to be rated as a disability in its own right, only one 10 percent rating is assignable for the tinnitus, whether the sound is perceived in one ear, both ears, or in the head.  See 67 Fed. Reg. 59,033 (2002); 68 Fed. Reg. 25,822, 25,823 (2003).  According to the rating criteria, a single evaluation is to be assigned for tinnitus, regardless of whether the sound is perceived in one ear, both ears or in the head.  38 C.F.R. § 4.87, DC 6260, Note (2).  As such, a higher disability rating is not permitted under the rating criteria.
The United States Court of Appeals for the Federal Circuit (Federal Circuit) affirmed VA's long-standing interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  

In view of the foregoing, the Board concludes that the regulations preclude the assignment of a schedular evaluation in excess of a single 10 percent disability rating for the Veteran's service-connected tinnitus.  Moreover, while the Board has also considered whether referral for an extraschedular evaluation is warranted, as noted above, the threshold determination in a Thun analysis is whether the disability picture presented in the record is adequately contemplated by the rating schedule.  The Board concludes that the Veteran's service-connected tinnitus is not so unusual or exceptional in nature as to render the assigned schedular rating inadequate.  This threshold determination is not met.  Even if this step was met, the evidence of record does not demonstrate that his tinnitus has resulted in frequent periods of hospitalization.  Furthermore, although the Board is sympathetic to the Veteran's contention that his disability results in marked interference with employment because he has been unable to obtain a commercial drivers' license, as discussed above, there is no evidence that this condition precludes employment in another occupation or area, in which hearing acuity is not of paramount importance.

Accordingly, the Veteran's claim of entitlement to an initial rating in excess of 10 percent for tinnitus must be denied for the entire period under appeal.  The "benefit of the doubt rule," enunciated in 38 U.S.C.A. § 5107(b), is not applicable in this case.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to an initial compensable evaluation for bilateral hearing loss is denied.

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied.




____________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


